April 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                THOMAS A. PHILLIPS D/B/A R2CM, Appellant

NO. 14-15-00298-CV                          V.

            GENE VINCENT AND KENDRA VINCENT, Appellees
                  ________________________________

     Today the Court heard appellant’s motion to dismiss the appeal from the
judgment signed by the court below on December 12, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Thomas A. Phillips d/b/a R2CM.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.